J. RAYMOND MURPHY, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Murphy v. CommissionerDocket No. 13759.United States Board of Tax Appeals12 B.T.A. 142; 1928 BTA LEXIS 3599; May 25, 1928, Promulgated *3599  The disallowance of the 25 per cent credit claimed by the petitioner under Title XII of the Revenue Act of 1924, approved.  Charles Colip,5 B.T.A. 123">5 B.T.A. 123. John Enrietto, Esq., and Harry B. Sutter, Esq., for the petitioner.  T. M. Mather, Esq., for the respondent.  MORRIS*143  This proceeding is for the redetermination of a deficiency in income tax of $2,043.63 for the calendar year 1924.  The sole question for consideration is whether the respondent erred in refusing to apply the 25 per cent credit provided for under Title XII of the Revenue Act of 1924 to the tax on that portion of petitioner's partnership income taxable at 1923 rates.  FINDINGS OF FACT.  Petitioner is an individual, residing in Chicago, Ill., who, during the period June 30, 1923, to June 30, 1924, was one of the members of two partnerships, viz, the B & O Restaurant and Rest Houses, and the Erie Commissary Department, both of which are located in the City of Chicago.  The petitioner's distributive portion of partnership net income for the period June 30, 1923, to June 30, 1924, was $54,776.77, of which amount $27,388.39 was attributable to 1923 and*3600  taxable at the prevailing rates in that year, and $27,388.38 was attributable to 1924 and taxable at the prevailing rates in that year.  The partnerships filed informatory returns on Form 1065-A for the fiscal year ended June 30, 1924, and the petitioner filed his return for the calendar year 1924 on the cash receipts and disbursements basis on Form 1040 - FY.  The petitioner claimed a credit in his return of $2,043.63, representing 25 per cent of the tax computed at the rates prevailing in 1923.  The tax computed at 1923 rates amounted to $8,174.54, and the partnership income upon which said tax was computed was $27,388.39.  The respondent disallowed the 25 per cent credit claimed by the petitioner for the reason that the credit provided for in section 1200(a) ofthe Revenue Act of 1924 did not apply against tax upon income earned in 1923 but reported in a calendar year return covering the year 1924.  OPINION.  MORRIS: At the hearing of this proceeding the respondent, relying upon the case of , and other decisions to the same effect, moved for judgment on the pleadings, ruling on which was held in abeyance until such time as petitioner*3601  could prepare and file a brief pointing out errors of law which he claimed had been committed in the decision of that case.  He admitted, however, that the issue herein is controlled by that decision but contends that the case has been incorrectly decided and should be overruled.  We have carefully considered the arguments set forth in the petitioner's brief and have studied the doctrine laid down in , but in view of the express terms of the statute we adhere to that decision.  Judgment will be entered for the respondent.